Citation Nr: 0014572	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to August 6, 1998, for 
the grant of non-service connected pension benefits to 
include special monthly pension based on the need for regular 
aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
February 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the September 1998 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted entitlement to a nonservice-
connected pension with a special monthly pension based on the 
need for aid and attendance since August 6, 1998.  


FINDINGS OF FACT

1.  The veteran's three applications for nonservice connected 
pension were filed with the RO on December 22, 1995; July 8, 
1996; and August 6, 1998.  

2.  The veteran has been bedridden, requiring total care, 
since November 18, 1996, when he received severe blunt force 
brain trauma in an assault.  


CONCLUSION OF LAW

The criteria have been met for an effective date of November 
18, 1996, for a grant of nonservice connected pension to 
include special monthly pension based on the need for regular 
aid and attendance.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO received the veteran's first application for 
nonservice connected pension, a single page handwritten 
statement, on December 22, 1995.  At the time, the veteran 
also had a claw hand, which he claimed was the result of 
surgery at a VA hospital in 1992.  

The RO's January 1996 letter to the veteran requested more 
information before the RO could finish the action.  The RO's 
March 25, 1996 letter denied the claim for nonservice 
connected pension because the veteran had not submitted 
recent treatment records relating to the claim.  The letter 
informed the veteran that he needed to submit the information 
by January 21, 1997, for the RO to continue processing the 
claim and that information received after January 21, 1997, 
would be considered a new claim.  

Later in March 1996, the veteran requested copies of his 
claims file.  Another of the veteran's statements, received 
by the RO on July 8, 1996, again requested copies of the 
claims file for "both education and compensation and 
pension."  Finally, the RO's December 1996 letter informed 
the veteran that an appointment had been scheduled on 
December 18, 1996, for him to view the claims file before 
copies were made.  The veteran was unaware of the RO's 
letter.  

According to the July 1998 examination report, the veteran 
was assaulted on November 18, 1996.  The veteran received 
severe blunt force brain trauma and was in a vegetative and 
unresponsive state from the date of the assault until May 
1998.  The veteran was permanently disabled, bedridden and 
requiring total care, with no use of his arms and legs from 
November 18, 1996, through May 1998.  

On August 6, 1998, the RO received a formal application for 
nonservice-connected pension, submitted by the veteran's 
former wife and signed with the veteran's "X".  The 
September 1998 rating decision granted nonservice connected 
pension and a special monthly pension based on the need for 
aid and attendance as established effective August 6, 1998.  

The October 1998 notice of disagreement and November 1998 
appeal alleged that the veteran was not able to pursue his 
claim within one year of disability because he was in a coma 
from November 18, 1996 to May 1998.  The representative's May 
1999 statement alleged that the December 1995 informal 
application was still open because the representative 
believed that there had been insufficient development of the 
claim.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
the entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(1999); See 38 U.S.C.A. § 5110(a) (West 1991).  


Analysis

The veteran's claim for an effective date prior to August 6, 
1998, for the grant of non-service connected pension benefits 
to include special monthly pension based on the need for 
regular aid and attendance is well grounded because the 
veteran claims entitlement to additional compensation.  38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran filed three written claims that evidenced a 
belief in entitlement to nonservice connected pension: 1) the 
December 22, 1995 handwritten claim; 2) the July 8, 1996 
handwritten statement; and 3) the August 6, 1998 formal 
claim.  

The date that entitlement arose was November 18, 1996, 
because the veteran became bedridden and required total care 
as a result of an assault on that date.  Indeed, the July 
1998 examiner stated that the veteran was totally disabled 
since November 18, 1996, and that he was permanently confined 
to bed and incompetent to handle his finances.  

The correct effective date was November 18, 1996, because the 
date of entitlement arose after July 8, 1996, when the RO 
received the veteran's second claim for nonservice connected 
pension.  Therefore, the Board did not reach the question of 
whether the December 22, 1995 handwritten claim was still 
open.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim because 
it received the third application for nonservice connected 
pension on August 6, 1998, the veteran has not been 
prejudiced by the decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  


ORDER

Entitlement is granted for an effective date of November 18, 
1996, for the grant of non-service connected pension benefits 
to include special monthly pension based on the need for 
regular aid and attendance.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

